Citation Nr: 0331841	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  03-04 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence was received to reopen the 
claim for service connection for residuals of a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk


INTRODUCTION

The veteran had active service from October 1954 to September 
1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Nashville, Tennessee, Regional Office 
(RO).

Pursuant to the veteran's request, in May 2003, a hearing at 
the RO was held before the undersigned who is a Veterans Law 
Judge rendering the final determination in this claim and who 
was designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing is of record.

It is noted that the issue of entitlement to service 
connection for a right leg injury had been previously denied; 
as such, the Board is required to make an independent 
determination as to whether the evidence is new and material.  
This matter is further addressed below.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the claim addressed by this decision 
has been obtained by the RO.

2.  Service connection for residuals of right leg disability 
was denied by the RO in April 1982, with notice to the 
veteran in that same month; a timely appeal was not filed as 
to the rating action.    

3.  Evidence associated with the claims file since the April 
1982 rating decision has not been considered previously and 
is so significant that it must be considered in order to 
fairly decide whether the veteran is entitled to service 
connection for residuals of the right ankle disability.

4. The evidence of record establishes that the veteran 
incurred a right ankle disability in service.


CONCLUSIONS OF LAW

1.  The April 1982 decision of the RO that denied entitlement 
to service connection for a right leg disability is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302(a), 20.1103 (2003).

2.  Evidence received since the April 1982 decision is new 
and material and, thus, the claim for service connection for 
residuals of a right ankle disability is reopened.  38 
U.S.C.A. §§ 5103A, 5108 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326 (2003).

3.  With resolution of reasonable doubt in the veteran's 
favor, a right ankle disability was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1131,  5103A (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.326 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the issue in this case.  The Board acknowledges that the 
provisions of the Veterans Claim Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) were not 
provided to the veteran, however, in light of the favorable 
decision in this case, the Board finds no prejudice with 
going forward with the claim.  Therefore, it appears that all 
pertinent evidence has been obtained and there is no evidence 
that there are additional records that should or could be 
obtained, nor is there evidence that other development is 
necessary.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist him.  See 38 
U.S.C.A. § 5103A (West 2002).  See also Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003); Disabled American 
Veterans et. al. v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

I. Factual background

The veteran's medical records from his period of service are 
unavailable, having been destroyed in a fire in the early 
1970s at the National Personnel Records Center (NPRC).

VA treatment records of March 1982 show that the veteran was 
treated for a right ankle disability.  An examination in 
early March revealed that the veteran had persistent pain and 
swelling from his ankle injury while in service.  The report 
was slight soft tissue swelling over the right lateral 
malleolus.  A later examination in March revealed that the 
veteran had a right ankle sprain and he complained of 
intermittent pain in the right ankle.  The diagnosis was a 
sprain of the right ankle.

By rating action of April 1982, service connection for an 
injury to the right leg was denied as all attempts to secure 
the veteran's service medical records were unsuccessful and 
the veteran had not furnished any medical records to show 
that he received an injury to his right leg in service.  
There was notice to the veteran of this rating action in 
April 1982.  A notice of disagreement with that rating was 
not filed.  This rating action is the last final prior 
decision on this issue.

VA treatment reports from June 2002 to October 2002 show that 
the veteran was treated for his right ankle disability.

In July 2002 the veteran submitted photographs showing the 
use of crutches and a cast in service for his right ankle 
disability.

In December 2002, the veteran submitted a service record of 
July 1957 from Frankfurt, Germany that showed he was limited 
for prolonged standing, marching, walking or running.  

At a Board hearing in May 2003, the veteran reported that he 
wore a cast for 18 months in service due to a sprain of his 
ankle and that he also used crutches.  The veteran reported 
that he had x-rays taken of his ankle and he was given 
medication for the pain.  He also reported that he had 
swelling and discomfort from his ankle.  The veteran reported 
that his ankle is getting worse and that he has been seen at 
a VA medical center for treatment and he has a brace for his 
ankle.  

II. Analysis

The Board notes that amendments to 38 C.F.R. § 3.156(a) apply 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  As the present claim was filed in 
October 2001, it will be decided under the new version of 38 
C.F.R. § 3.156 (2003) detailed below.

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2003).

Section 5108 of Title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2003).

Current caselaw provides for the following analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a).  Second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Although the new and material laws and regulations were not 
provided to the veteran, in light of the favorable decision 
in this case, the Board finds no prejudice with going forward 
with the claim.

Evidence received subsequent to the April 1982 rating action 
includes photographs showing that the veteran had a cast on 
his right ankle in service and that he was using crutches for 
his injury, a service record from Frankfurt, Germany, where 
the veteran was stationed, the veteran's credible testimony 
under oath, and VA treatment records that show the veteran 
was treated for a right ankle disability after service.  This 
evidence is sufficient to reopen the veteran's claim for 
service connection for residuals of a right leg disability 
(now claimed as right ankle disorder).  The evidence is new 
in that it has not been considered previously and it is not 
cumulative of evidence already of record.  It is also 
material as it bears directly and substantially upon the 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Hence, the claim for service connection for a right 
leg disability is reopened by new and material evidence.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).

The veteran's medical records from his period of service are 
unavailable, presumably having been destroyed in a fire in 
the early 1970s at the National Personnel Records Center 
(NPRC).  In cases where service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit of the doubt doctrine.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

In the present case, the veteran's treatment records and his 
pictures support his assertions of treatment for a right 
ankle disability in service and his complaints have remained 
consistent since then.  Pictures showing that the veteran was 
wearing a cast on his right ankle in service and that he was 
using crutches for his disability further support the 
veteran's account.

In determining whether the right ankle disability was 
incurred during service, the treatment records of March 1982 
and the photographs are useful and uncontroverted any 
negative evidence.  Accordingly, resolving any doubt in favor 
of the veteran, service connection is warranted for a right 
ankle disability, as this disorder had its onset in service 
and is demonstrated subsequent thereto.


ORDER

Entitlement to service connection for residuals of a right 
ankle disability is granted.



	                        
____________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



